Citation Nr: 0217338	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-07 062	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code.  




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from July 1994 to February 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran first became a member of the Armed Forces 
after June 30, 1985, with active service from July 1994 to 
February 2000.

2.  The veteran served an initial period of active duty of 
four years and extended his enlistment at the termination of 
his original four-year enlistment.

3.  He was given an involuntary General Discharge under 
Honorable Conditions due to Misconduct in February 2000.

4.  The veteran was not discharged or released from active 
duty because of a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, for hardship, for convenience of the Government 
after completing 30 months of a three-year enlistment, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct, but which interfered 
with his performance of duty.


CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.  38 U.S.C.A. §§ 3011, 3012, 3018A, 3018B 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 21.7040, 21.7042, 
21.7044, 21.7045 (2002) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has applied for basic educational assistance 
under the provisions of 38 U.S.C. Chapter 30 (Chapter 30), 
which provides, inter alia, an educational assistance 
program to assist in the readjustment of members of the 
Armed Forces to civilian life after their separation from 
military service.  38 U.S.C.A. § 3001 (West 1991).  The 
veteran claims that he is eligible for educational 
assistance under Chapter 30, Title 38, United States Code, 
because he served in excess of three years of his initial 
obligated period of active duty, and paid $1200 of his 
active duty earnings to participate in the Chapter 30 
program.

The program is available to individuals who meet certain 
criteria of basic eligibility, including active duty during 
certain prescribed dates and not preceding certain 
prescribed dates, or meeting certain other exceptional 
criteria.  See 38 U.S.C.A. § 3011 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 21.7040, 21.7042, 21.7045 (2002).

Specifically, in pertinent part, to be eligible for Chapter 
30 benefits, an individual must have first become a member 
of the Armed Forces or first entered on active duty as a 
member of the Armed Forces after June 30, 1985.  38 U.S.C.A. 
§ 3011(a)(1)(A) (West Supp. 2002).  The individual also must 
have served an obligated period of active duty.  In the case 
of an individual whose obligated period of service is three 
years or more, he must serve at least three years of 
continuous active duty.  38 U.S.C.A. § 3011(a)(1)(A)(i)(I) 
(West Supp. 2002).  

In addition to the above, an individual completing the 
service requirements must continue on active duty, be 
discharged with an honorable discharge, or be released from 
service on active duty characterized by the Secretary 
concerned as honorable service with certain additional 
requirements for that release.  38 C.F.R. § 21.7042.

During the pendency of the veteran's appeal, on December 27, 
2001, the President signed into law the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103.  
While the Act amended several provisions relating to 
education benefits under Chapter 30, the changes do not 
substantively change the outcome of the veteran's claim.  
See generally Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

A review of the veteran's education file reveals that he 
first entered active duty on July 7, 1994.  His DD 214 
reflects that he completed his first full term of service.  
The veteran originally enlisted for a four-year term but 
extended his enlistment rather than be discharged and re-
enlisted.  The veteran was involuntarily discharged on 
February 18, 2000, with a General Discharge Under Honorable 
Conditions by reason of Misconduct.  This was his only 
discharge from active service.

The veteran submitted an application for Chapter 30 benefits 
in September 2001.  The veteran's claim was denied in 
November 2001 because he did not satisfy the necessary 
eligibility requirements. 

The veteran submitted his notice of disagreement in January 
2002.  He argued that he originally enlisted for a four-year 
term and served honorably for those four years.  He said 
that he completed the required 24 months of service and had 
his pay reduced by $1200 as his contribution for benefits.

In applying the law to the facts of this case, the veteran 
clearly first became a member of the Armed Forces and 
entered onto active duty after June 30, 1985.  He had an 
obligated period of four years of service and served beyond 
his obligated period of service.  Unfortunately, the veteran 
extended his original enlistment in lieu of being discharged 
and re-enlisted.  His continuous period of active service 
was then terminated by a less than an honorable discharge in 
February 2000.

The veteran clearly meets the initial entry requirement, and 
he served more than three years of continuous service.  
Where his claim fails is that he did not continue on active 
duty, did not receive an honorable discharge and was not 
released from active duty with service characterized by the 
Secretary of Defense as honorable.  Thus he does not satisfy 
the eligibility criteria for the benefit sought.

The Board has considered the remaining provisions of 
38 U.S.C.A. § 3011 for possible application; however, there 
is no evidence that the veteran was discharged or released 
from active duty either for a service-connected disability, 
for a medical condition which preexisted the individual's 
service on active duty and which VA determined was not 
service-connected, for hardship, involuntarily for 
convenience of the government as a result of a reduction in 
force, as determined by the Secretary of the military 
department concerned, or for a physical or mental condition 
that was not characterized as a disability and did not 
result from the individual's own willful misconduct, but did 
interfere with the individual's performance of duty.  
Accordingly, there is no basis to establish eligibility for 
the claimed benefit.

The Board notes that, in addition to the above, pursuant to 
38 U.S.C.A. § 3011(a)(1)(B) (West Supp. 2002), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  To convert Chapter 34 benefits to Chapter 
30 benefits, a veteran must have served on active duty at 
any time during the period between October 19, 1984, and 
July 1, 1985, and have continued on active duty without a 
break in service for three years after June 30, 1985, or 
have been discharged after June 30, 1985, for a service-
connected disability, a preexisting medical condition not 
characterized as a disability, hardship, convenience of the 
government after serving 30 months of a three-year 
enlistment, involuntarily for convenience of the government 
as a result of a reduction in force, or for a physical or 
mental condition not characterized as a disability and not 
the result of his own willful misconduct.  38 U.S.C.A. 
§ 3011(a)(1)(B); 38 C.F.R. § 21.7044(a) (2002).

Given that the veteran's dates of service do not fall within 
the requisite period, there is no basis to establish 
eligibility for Chapter 30 benefits under 38 U.S.C.A. 
§ 3011(a)(1)(B).

The veteran may also establish eligibility for Chapter 30 
educational assistance, notwithstanding any other provision 
of law, if he can show that he was involuntarily separated 
with an honorable discharge after February 2, 1991, or was 
separated pursuant to voluntary separation incentives.  38 
U.S.C.A. §§ 3018A, 3018B (West 1991 & Supp. 2002); 38 C.F.R. 
§ 21.7045.  As noted above, the veteran's February 2000 
discharge was involuntary and was not pursuant to any 
voluntary separation incentives. 

In light of the foregoing, the veteran clearly is not 
eligible for Chapter 30 benefits.  He was involuntarily 
discharged from service with a General Discharge.  He was 
not discharged for any of the qualifying reasons that could 
serve as a separate means of establishing eligibility.  

The legal criteria governing service eligibility 
requirements for Chapter 30 educational assistance are 
specific.  Based on the foregoing, the Board finds that 
there is no legal basis to find the veteran eligible for 
educational assistance benefits under Chapter 30.  
Therefore, the veteran's claim must be denied.  See Harvey 
v. Brown, 6 Vet. App. 416 (1994); see also Kelly v. 
Derwinski, 3 Vet. App. 171 (1992).

The Board further notes that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law in November 2000.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.  

Here, it is not the factual evidence that is dispositive of 
this appeal, but rather the interpretation and application 
of the governing statute.  Thus, it is not prejudicial to 
the veteran for the Board to proceed to issue a decision at 
this time without remanding the case to the RO for 
consideration under the VCAA.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-394 (1993).

In cases such as this, where the disposition is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1999) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit going to the veteran).  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The appeal is without legal merit and further 
development or analysis would not be productive.  See 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  


ORDER

Basic eligibility for educational assistance under Chapter 
30, Title 38, United States Code, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

